MEMORANDUM **
Timothy John Staudenmaier appeals pro se from the Bankruptcy Appellate Panel’s decision affirming the bankruptcy court’s denial of Staudenmaier’s action seeking to discharge his student loans under 11 U.S.C. § 523(a)(8). We have jurisdiction pursuant to 28 U.S.C. § 158(d). We review the bankruptcy court’s legal conclusions de novo and factual determinations for clear error. See United States Aid Funds, Inc. v. Pena (In re Pena), 155 F.3d 1108, 1110 (9th Cir.1998). We affirm.
The bankruptcy court did not err in including all of Staudenmaier’s income in its calculations. See id. at 1112 (wife’s disability benefit included in calculation of income). Furthermore, the bankruptcy court properly considered the impact of Staudenmaier’s disability and determined that, based on his employment history, Staudenmaier’s disability did not prevent him from working full-time. See Pennsylvania Higher Education Assistance Agency v. Birrane (In re Birrane), 287 B.R. 490, 497-98 (9th Cir.BAP2002). Finally, Staudenmaier has not made good faith efforts to repay his student loans. See id. at 500.
Staudenmaier’s remaining contentions lack merit.
For the foregoing reasons, we hold that the bankruptcy court properly concluded *216that Staudenmaier failed to meet all three prongs of the undue hardship test adopted by this court in In re Pena, 155 F.3d at 1110-11.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.